Mr. Justice Hager
delivered the opinion of the court
The general rule is well established; “ a transaction be» tween two parties in a judicial proceeding is not binding upon a third and the reason of the rule is very satisfactory. He who is not a party has it not in. his power to make a defence, or to examine witnesses, or to appeal from a judgment which may be erroneous. The proceedings of the admiralty are in rein. The owner of the sloop was not constructively or absolutely present. He was not abr sent by default. He was in no respecta party to the suit. The plaintiff ip this action was on the contrary both actor pnd respondent. The decree ought not to have been admitted m evidence. The motion for a new trial is therefore granted, unless the plaintiff shall remit so much of Ibis verdict as was recovered for wages as a seaman.
Justices Bay, Nott and Johnson, concurred,